UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 0-28252(Commission File Number) BROADVISION, INC. (Exact name of registrant as specified in its charter) Delaware 94-3184303 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1600 Seaport Blvd., Suite 550, North Bldg, 94063 Redwood City, California (Address of principal executive offices) (Zip code) (650)331-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of October 31, 2007 there were 108,576,085 shares of the Registrant's Common Stock issued and outstanding. Table of Contents BROADVISION, INC. AND SUBSIDIARIESFORM 10-QQuarter Ended September 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Income Statements and Comprehensive Income for the three andnine months ended September 30, 2007 and 2006(unaudited) 2 Condensed Consolidated Statements of Cash Flows for thenine months ended September 30, 2007 and 2006(unaudited) 3 Notes to Condensed Consolidated Financial Statements(unaudited) 4 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PART II. OTHER INFORMATION Item1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 30 Item4. Submission of Matters to a Vote of Security Holders 30 Item5. Other Information 30 Item6. Exhibits 31 SIGNATURES 32 EXHIBIT 31.1 EXHIBIT 32.1 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) September 30, December 31, 2007 2006 (unaudited) * ASSETS Current assets: Cash and cash equivalents $ 50,735 $ 37,003 Accounts receivable,net of allowance for doubtful accounts of $570 as of September30, 2007 and $1,141 as of December31, 2006 7,576 10,106 Prepaids and other 1,393 1,108 Restricted cash 796 997 Total current assets 60,500 49,214 Property and equipment, net 794 1,144 Restricted cash, net of current portion 1,000 1,000 Goodwill 25,066 25,066 Other assets 531 518 Total assets $ 87,891 $ 76,942 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,316 $ 1,249 Accrued expenses 7,596 10,538 Warrant liability 5,967 1,610 Unearned revenue 3,042 6,278 Deferred maintenance 9,130 10,584 Total current liabilities 27,051 30,259 Other non-current liabilities 2,817 3,429 Total liabilities 29,868 33,688 Commitments and contingencies (Note 4) - - Stockholders' equity: Convertible preferred stock, $0.0001 par value; 1,000 shares authorized as of September 30, 2007 and 10,000 shares authorized as of December 31, 2006; none issued and outstanding - - Common stock, $0.0001 par value; 280,000 shares authorized and 108,360 shares issued and outstanding as of September 30, 2007; 2,000,000 shares authorized and 106,523 shares issued and outstanding as of December 31, 2006 10 10 Additional paid-in capital 1,256,188 1,253,135 Accumulated other comprehensive income 89 168 Accumulated deficit (1,198,264 ) (1,210,059 ) Total stockholders' equity 58,023 43,254 Total liabilities and stockholders' equity $ 87,891 $ 76,942 * Derived from audited consolidated financial statements filed in the Company's 2006 Annual Report on Form10-K. See Accompanying Notes to Condensed Consolidated Financial Statements ~1~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED INCOME STATEMENTS AND COMPREHENSIVEINCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Software licenses $ 5,280 $ 4,750 $ 16,508 $ 11,259 Services 7,476 8,835 22,261 27,679 Total revenues 12,756 13,585 38,769 38,938 Cost of revenues: Cost of software licenses 3 22 37 226 Cost of services 2,102 2,729 6,710 10,283 Total cost of revenues 2,105 2,751 6,747 10,509 Gross profit 10,651 10,834 32,022 28,429 Operating expenses: Research and development 2,283 2,766 7,422 7,802 Sales and marketing 1,898 1,761 5,748 6,124 General and administrative 1,705 2,429 4,250 7,406 Restructuring charge (credit) 260 (1,878 ) 845 (1,403 ) Total operating expenses 6,146 5,078 18,265 19,929 Operating income 4,505 5,756 13,757 8,500 Interest income, net 456 225 1,366 457 Loss on revaluation of warrants (680 ) (317 ) (4,918 ) (703 ) Other income (expense), net 762 (71 ) 1,068 191 Income before benefit (provision) for income taxes 5,043 5,593 11,273 8,445 Benefit (provision) for income taxes 419 (228 ) 133 (449 ) Net income $ 5,462 $ 5,365 $ 11,406 $ 7,996 Basic net income per share $ 0.05 $ 0.08 $ 0.11 $ 0.13 Diluted net income per share $ 0.05 $ 0.08 $ 0.10 $ 0.13 Shares used in computing: Weighted average shares-basic 108,253 69,489 107,454 60,630 Weighted average shares-diluted 111,577 69,489 110,426 60,630 Comprehensive income: Net income $ 5,462 $ 5,365 $ 11,406 $ 7,996 Other comprehensive (loss) gain, net of tax: Foreign currency translation adjustment (159 ) 120 (79 ) 76 Total comprehensive income $ 5,303 $ 5,485 $ 11,327 $ 8,072 See Accompanying Notes to Condensed Consolidated Financial Statements ~2~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 11,406 $ 7,996 Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation and amortization 831 1,059 Allowance for doubtful accounts and reserves (571 ) 459 Restructuring charge (credit) 844 (1,403 ) Stock-based compensation 909 569 Gain on cost method investments - (386 ) Loss on revaluation of warrants 4,918 703 Changes in operating assets and liabilities: Accounts receivable 3,101 5,299 Prepaids and other (285 ) (100 ) Other non-current assets (21 ) 99 Accounts payable and accrued expenses (2,144 ) (1,986 ) Restructuring accrual (1,446 ) (1,160 ) Unearned revenue and deferred maintenance (4,690 ) 1,294 Other non-current liabilities (353 ) (404 ) Net cash provided by operating activities 12,499 12,039 Cash flows from investing activities: Purchase of property and equipment (471 ) (115 ) Transfer from restricted cash 201 - Proceeds from sale of cost method investments - 386 Net cash (used for) provided byinvesting activities (270 ) 271 Cash flows from financing activities: Repayments of bank line of credit and term debt - (389 ) Proceeds from issuance of common stock from warrants exercise 505 - Proceeds from issuance of common stock, net 1,077 58 Net cash provided by (used for) financing activities 1,582 (331 ) Effect of exchange rates on cash and cash equivalents (79 ) 76 Net increase in cash and cash equivalents 13,732 12,055 Cash and cash equivalents at beginning of period 37,003 4,849 Cash and cash equivalents at end of period $ 50,735 $ 16,904 Supplemental information of noncash financing and investing activities: Exchange of convertible debt to common stock $ - $ 20,535 Retirement of fully depreciated property and equipment $ 5,869 $ - Reclassification of tax liability to accumulated deficit $ 388 $ - Conversion of accrued interest to equity $ - $ 167 Reclassification of warrant liability to additional paid-in capital upon exercise of warrants $ 561 $ - See Accompanying Notes to Condensed Consolidated Financial Statements ~3~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES NOTES
